 1
     Leon B. Silver (SBN: 012884)
 2   Tony Salvatore (SBN: 033783)
     GORDON REES SCULLY MANSUKHANI, LLP
 3   Two North Central Avenue Suite 2200
     Phoenix, AZ 85004
 4   Telephone: (602) 794-2490
     Facsimile: (602) 265-4716
 5   lsiver@grsm.com
     tsalvatore@grsm.com
 6   Attorneys for Defendant IC System, Inc.
 7
 8                        IN THE UNITED STATES DISTRICT COURT

 9                             FOR THE DISTRICT OF ARIZONA

10
     Pete Taylor,                                   CASE NO. 4:20-cv-00494-CKJ
11
                                   Plaintiff,
12                                                       DEFENDANT’S ANSWER AND
            vs.                                           DEMAND FOR JURY TRIAL
13
     IC System, Inc.; Experian,
14
                                   Defendants.
15
16
            Defendant IC System, Inc. (“Defendant”) hereby responds on behalf of itself, and
17
     no other, to the Complaint of Plaintiff Pete Taylor (“Plaintiff”) as follows:
18
            1.      Pursuant to Rule 8(b)(3) of the Federal Rules of Civil Procedure, Defendant
19
     generally denies each and every allegation contained in the complaint except those
20
     expressly admitted below.
21
                                       PRAYER FOR RELIEF
22
            Defendant denies that Plaintiff is entitled to any of the items set forth in the
23
     prayer for relief.
24
                                    AFFIRMATIVE DEFENSES
25
            1.      Plaintiff’s claims are barred as against Defendant by 15 U.S.C. § 1692k(c).
26
            2.      Plaintiff’s state law claims are barred as against Defendant by federal
27
     statutes, including 15 U.S.C. § 1692 et seq.
28
            3.      Plaintiff’s Complaint is barred due to his failure to exhaust his
                                                   -1-
 1   administrative remedies.
 2          4.    Plaintiff’s Request for Relief violates the Eighth Amendment of U.S.
 3   Constitution.
 4          5.    Defendant is informed and believes and thereon alleges that the applicable
 5   statutes of limitation bar all claims for relief in the Complaint.
 6          6.    Defendant is informed and believes and thereon alleges that any alleged
 7   damages sustained by Plaintiff were, at least in part, caused by the actions of Plaintiff
 8   and resulted from Plaintiff’s own negligence, which equaled or exceeded any alleged
 9   negligence or wrongdoing by Defendant.
10          7.    The damages claimed by Plaintiff could have been mitigated with due
11   diligence or by one acting under similar circumstances. Plaintiff’s failure to mitigate is
12   a bar to recovery under the Complaint.
13          8.    The Complaint and each of its purported claims for relief are barred by the
14   doctrine of estoppel.
15          9.    The Complaint and each of its purported claims for relief are barred by the
16   doctrine of laches.
17          10.   The Complaint and each of its purported claims for relief are barred by the
18   doctrine of unclean hands. Plaintiff’s Complaint does not contend that the subject debt
19   is not owed, nor that the subject debt has been satisfied. As such, Plaintiff is in breach
20   of the agreement with the credit originator, and but for the breach of that agreement
21   Defendant would not have communicated with Plaintiff.
22          11.   The Complaint and each of its purported claims for relief are barred by the
23   doctrine of waiver.
24          12.   Defendant alleges that at all times it acted in good faith and with good
25   cause. The conduct of Defendant was within the reasonable expectations of the parties
26   and was reasonably related to Defendant’s legitimate business interests upon the basis of
27   reasonable factors.
28          13.   The Complaint, fails to state facts sufficient to constitute a cause of action

                                                  -2-
 1   against Defendant relative to the content of the alleged communications and further fails
 2   to state facts sufficient to entitle Plaintiff to the relief sought, or to any other relief
 3   whatsoever, from Defendant.
 4          14.    Defendant is informed and believes and thereon alleges that any purported
 5   damages allegedly suffered by Plaintiffs are the result of the acts or omissions of third
 6   persons over whom Defendant had neither control nor responsibility, and whom Plaintiff
 7   has failed to name in this action.
 8          15.    Defendant alleges that the Complaint does not describe the alleged actions
 9   with sufficient particularity to permit it to ascertain what other defenses may exist at this
10   time. Defendant therefore reserves the right to assert all defenses that may pertain to the
11   Complaint as the facts of the case are discovered.
12          WHEREFORE, Defendant prays as follows:
13          1.     Plaintiff takes nothing by way of her Complaint herein and that this action
14   is dismissed in its entirety;
15          2.     For Defendant’s attorney’s fees and costs incurred herein;
16          3.     For such other relief as the Court may deem just and proper.
17                                   DEMAND FOR JURY TRIAL
18          PLEASE TAKE NOTICE that Defendant demands a trial by jury in this action.
19          Dated this 16th day of November 2020.
20
                                                          GORDON REES SCULLY
21                                                        MANSUKHANI, LLP
22
                                                          By: /s/ Tony Salvatore
23                                                                Leon B. Silver
                                                                  Tony Salvatore
24                                                                Attorneys for Defendant
                                                                  IC System, Inc.
25
26
27
28

                                                    -3-
 1                               CERTIFICATE OF SERVICE
 2
            I hereby certify that on November 16, 2020, I transmitted the foregoing document
 3
     to the Clerk’s Office using the CM/ECF System for filing and I transmitted the foregoing
 4
     document to the Pro Se Plaintiff, via the U.S. Mail.
 5
           Pete Taylor
 6         500 S. Carmichael Ave.
           Sierra Vista, AZ 85635
 7         Peteclare17@gmail.com
           Pro Se Plaintiff
 8
 9
     /s/ S. Berry
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -4-
